ORDER

PER CURIAM
Appellant Tyrone Little (“Little”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. On appeal, Little claims the motion court clearly erred in denying his motion without an evidentiary hearing because he alleged facts that, if proven, would entitle him to relief. Specifically, Little asserts that plea counsel rendered ineffective assistance of counsel by unreasonably pressuring Little to plead guilty. Little argues that plea counsel’s failure rendered his guilty plea involuntary and unknowing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).